447 F.2d 488
Don Victor HARBOLT, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1762 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 10, 1971.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Judge.
Don Victor Harbolt, Jr., pro se.
John L. Briggs, U. S. Atty., Bernard H. Dempsey, Jr., Asst. U. S. Atty., Tampa, Fla., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Judgment affirmed. See United States v. Harbolt, 426 F.2d 1346 (5th Cir. 1970). See Local Rule 21.1



Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)